UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6742


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ANTHONY WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:07-cr-01207-GRA-1)


Submitted:   June 8, 2012                       Decided:   June 21, 2012


Before WYNN and    FLOYD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Anthony Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James   Anthony     Williams    appeals   the   district   court’s

order denying his motion for a sentence reduction.                     We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                     See

United     States   v.    Williams,   No.    6:07-cr-01207-GRA-1        (D.S.C.

Apr. 3, 2012).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court     and   argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                      2